UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* Peoples Bancorp Inc. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ x ] Rule 13d-1 (b) [] Rule 13d-1 (c) [] Rule 13d-1 (d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SEC 1745 (292) CUSIP No. 70913G 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Peoples Bank, National Association31-1278433 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* N/A(a) (b) 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Ohio NUMBER OF 5.SOLE VOTING POWER SHARES BENEFICIALLY 160,239 Shares* OWNED BY EACH REPORTING6.SHARED VOTING POWER PERSON WITH 698,148 Shares* 7.SOLE DISPOSITIVE POWER 50,884 Shares* 8.SHARED DISPOSITIVE POWER 807,503 Shares* *The reporting person, and the officers and directors of the reporting person, disclaim beneficial ownership of all of these shares. 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* N/A PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 – 8.14% 12.TYPE OF REPORTING PERSON* BK *SEE INSTRUCTIONS Item 1(a).Name of Issuer. Peoples Bancorp Inc. Item 1 (b).Address of Issuer's Principal Executive Offices. 138 Putnam Street Marietta, Ohio 45750 Item 2(a).Name of Person Filing. Peoples Bank, National Association Item 2(b).Address of Principal Business Office or, if none, Residence. 138 Putnam Street Marietta, Ohio 45750 Item 2(c).Citizenship. USA Item 2(d).Title of Class of Securities. Common Stock Item 2(e).CUSIP Number. 709 Item 3. The reporting person is a bank as defined in section 3(a) (6) of the Act (15 U.S.C. 78c). Item 4.Ownership. (a)Amount beneficially owned:858,387 (b)Percent of Class:8.14% (c)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote: (ii)Shared power to vote or to direct the vote: (iii)Sole power to dispose or to direct the disposition of: (iv)Shared power to dispose or to direct the disposition of: (1)The reporting person, and the officers and directors of the reporting person, disclaim beneficial ownership of these shares. (2)Based upon a total of 10,543,216 issued and outstanding shares. Item 5.Ownership of 5% or Less of a Class. Not Applicable. Item 6.Ownership of More than 5% on Behalf of Another Person. Certain of the trusts in which shares of the issuer are invested and for which the reporting person is Trustee provide for the grantor and/or beneficiaries to share in the direction of the dividends and proceeds from the sale of issuer securities. No individual trust holds more than 5% of the total issued and outstanding shares of the issuer. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not Applicable. Item 8.Identification and Classification of Members of the Group. Not Applicable. Item 9.Notice of Dissolution of Group. Not Applicable. Item 10.Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired in connection with or as a participant in any transaction having that purpose or effect. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. The Peoples Bank, National Association By: /s/ STACI MATHENEY Print Name: Staci Matheney Its: Senior Vice President, Peoples Financial Advisors Dated:02/14/2011
